Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 20, 2022

                                       No. 04-21-00296-CR

                                  Vincent Trevino GOMEZ Jr.,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12346
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due November 15, 2021. On November 15, 2021,
appellant filed a motion requesting an extension of time to file the brief until January 14, 2022,
for a total extension of sixty days. Appellant did not file a brief by January 14, 2022. We
therefore ORDER appellant to file his brief by February 4, 2022. If appellant’s attorney fails to
file the brief by the date ordered, we will order this appeal abated and remanded to the trial court
for a hearing to determine whether appellant or appointed counsel has abandoned the appeal.
TEX. R. APP. P. 38.8(b)(2).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court